OPINION OF THE COURT
Per Curiam.
The above-named attorney was admitted to the practice of law by this Court on December 7, 1966 and is currently in good standing. He has submitted an affidavit requesting that this Court accept his resignation from the practice of law in New York State. In his affidavit he states that in 1966 he relocated to Washington, D.C., where he was admitted to practice in 1968, that he does not intend to return to New *330York State, and that he is resigning because he no longer wishes to maintain his attorney registration in New York State. There are no complaints pending against him.
We grant the application and direct that his name be removed from the roll of attorneys.
Denman, P. J., Green, Pine, Lawton and Fallon, JJ., concur.
Resignation accepted, and name removed from roll of attorneys.